GOODE, J.
This was an action instituted before a justice of the peace to enforce a mechanic’s lien. It went on appeal to the circuit court where the appellee filed a motion to dismiss the appeal because sufficient notice of it had not been given. This motion was sustained, and a motion filed by appellants in the appeal from the justice, for permission to amend the notice of appeal was overruled. The rulings on those two motions, to-wit: the one for leave to amend notice of appeal and the other to dismiss the appeal, have been brought to this court for examination; but we are of the opinion they cannot be reviewed here because appellants saved no exceptions to the ruling of the court on either of the motions. Afterwards a motion for rehearing was filed and overruled and appellants saved an exception to that, but this was not enough. It was necessary to except to the rulings on the motions when made, if appellants desired to have them examined here. This very point was determined in Am. Wine Co. v. Scholer, 13 Mo. App. 345.
There being no error in the record proper, the judgment is affirmed.
All concur.